Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129821 Page 1
                                     of 20




                              EXHIBIT 45




                                                                     Exhibit 45
                                                                    Page 1021
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129822 Page 2
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 1 of 19




         LESLIE A. WULFF (CSBN 277979)
         MANISH KUMAR (CSBN 269493)
     2   ANN CHO LUCAS (CSBN 309026)
         United States Department of Justice
     3   Antitrust Division
         450 Golden Gate A venue
     4
         Box 3 6046, Room I 0-0 IO I
     5   San Francisco, California 94102
         Telephone: (415) 934-5300
     6   Leslie.Wulff@usdoj.gov
     7
         Attorneys for the United States of America
     8

     9
                                      UNITED STATES DISTRICT COURT
    10
                                     NORTHERN DISTRICT OF CALIFORNIA
    11
                                           SAN FRANCISCO DIVISION
    12

    13    UNITED STATES OF AMERICA,                        Case No. CR 17-00249 EMC
    14                  Plaintiff,
    15                                                     AMENDED PLEA AGREEMENT

    16                  v.

    17
          BUMBLE BEE FOODS, LLC,
    18
                        Defendant.
    19

    20          The United States of America and Bumble Bee Foods, LLC ("defendant"), a limited

    21   liability company organized and existing under the laws of Delaware, hereby enter into the

    22   following Plea Agreement pursuant to Rule 11 ( c )( 1)(C) of the Federal Rules of Criminal

    23   Procedure ("Fed. R. Crim. P."):

    24                                     RIGHTS OF DEFENDANT
    25          I.      The defendant understands its rights:

    26                  (a)    to be represented by an attorney;

    27                  (b)    to be charged by Indictment;

   28                   (c)    to plead not guilty to any criminal charge brought against it;


         PLEA AGREEMENT
         CASE NO. CR 17-00249 EMC




                                                                                                       Exhibit 45
                                                                                                      Page 1022
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129823 Page 3
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 2 of 19




                        (d)     to have a trial by jury, at which it would be presumed not guilty of the

     2          charge and the United States would have to prove every essential element of the charged

     3          offense beyond a reasonable doubt for it to be found guilty;

     4                  (e)      to confront and cross-examine witnesses against it and to subpoena

     5          witnesses in its defense at trial ;

     6                  (f)     to appeal its conviction if it is found guilty; and

     7                  (g)     to appeal the imposition of sentence against it.

     8               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS

     9          2.      The defendant knowingly and voluntarily waives the rights set out in

    10   subparagraphs l(b)-(g) above. The defendant also knowingly and voluntarily waives the right to

    11   file any appeal, any collateral attack, or any other writ or motion, including but not limited to an

    12   appeal under 18 U.S.C. § 3742, that challenges the sentence imposed by the Court if that

    13   sentence is consistent with or below the recommended sentence in Paragraph 9 of this Plea

    14   Agreement, regardless of how the sentence is determined by the Court. For purposes of the

    15   waiver of appeal, the sentence imposed is deemed consistent with or below the recommended

    16   sentence in Paragraph 9 even if the sentence imposed includes a term of probation if it is

    17   otherwise consistent with or below the recommended sentence in Paragraph 9, unless the term of

    18   probation exceeds the length authorized by 18 U.S.C. § 356l(c). This agreement does not affect

    19   the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b)-(c). Nothing in

    20   this paragraph, however, will act as a bar to the defendant perfecting any legal remedies it may

    21   otherwise have on appeal or collateral attack respecting claims of ineffective assistance of

    22   counsel or prosecutorial misconduct. The defendant agrees that there is currently no known

    23   evidence of ineffective assistance of counsel or prosecutorial misconduct. Pursuant to Fed. R.

    24   Crim. P. 7(b), the defendant will waive indictment and plead guilty to a one-count Information to

    25   be filed in the United States District Court for the Northern District of California. The

    26   Information will charge the defendant with participating in a conspiracy to suppress and

    27   eliminate competition by reaching agreements to fix, raise, and maintain the prices of packaged

    28   seafood sold in the United States beginning at least as early as the first quarter of 2011 and


         PLEA AGREEMENT                                     2
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1023
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129824 Page 4
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 3 of 19




         continuing through at least as late as the fourth quarter of 2013 in violation of the Sherman

     2   Antitrust Act, 15 U.S.C. § l.

     3          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

     4   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to

     5   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below.

     6                          FACTUAL BASIS FOR OFFENSE CHARGED
     7          4.      The defendant, through its corporate representatives, has fully discussed the facts

     8   of this case with defense counsel and admits that the following facts are true and undisputed:

     9                  (a)    For purposes of this Plea Agreement, the "relevant period" is that period

    10          beginning at least as early as the first quarter of 2011 and continuing through at least as

    11          late as the fourth quarter of 20 I 3. During the relevant period, the defendant was a limited

    12          liability company organized and existing under the laws of Delaware. The defendant had

    13          its principal place of business in San Diego, California. During the relevant period, the

    14          defendant was a producer of packaged seafood, was engaged in the sale of packaged

    15          seafood in the United States, and employed 200 or more individuals. For purposes of this

    16          Plea Agreement, packaged seafood consists of shelf-stable tuna fish. Following the

    17          application ofU.S.S.G. §IBI.8, the defendant's sales of packaged seafood affecting U.S.

    18          customers totaled at least $567.7 million.

    19                  (b)    During the relevant period, the defendant, through its officers and

    20          employees, including high-level personnel of the defendant, participated in a conspiracy

    21          among major packaged-seafood-producing firms, the primary purpose of which was to

    22          fix, raise, and maintain the prices of packaged seafood sold in the United States. In

    23          furtherance of the conspiracy, the defendant, through its officers and employees, engaged

    24          in conversations and discussions and attended meetings with representatives of other

    25          major packaged-seafood-producing firms. During these conversations, discussions, and

    26          meetings, agreements and mutual understandings were reached to fix, raise, and maintain

    27          the prices of packaged seafood sold in the United States. Defendant, through its officers

    28   \\


         PLEA AGREEMENT                                      3
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1024
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129825 Page 5
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 4 of 19




                 and employees, negotiated prices with customers and issued price announcements for

     2          packaged seafood in accordance with the agreements and mutual understandings reached.

     3                  (c)     During the relevant period, packaged seafood sold by one or more of the

     4          conspirator firms, and equipment and supplies necessary to the production and

     5          distribution of packaged seafood, as well as payments for packaged seafood, traveled in

     6          interstate commerce. The business activities of the defendant and its coconspirators in

     7          connection with the production and sale of packaged seafood that were the subject of this

     8          conspiracy were within the flow of, and substantially affected, interstate trade and

     9          commerce.

    IO                  (d)     Acts in furtherance of this conspiracy were carried out within the Northern

    11          District of California. The conspiratorial conversations, discussions, and meetings

    12          described above took place in the United States and elsewhere, and one or more of the

    13          conspirators travelled into and out of the District to negotiate and make sales of packaged

    14          seafood that was the subject of this conspiracy to customers in this District.

    15                                  ELEMENTS OF THE OFFENSE

    16          5.      The elements of the charged offense are that:

    17                  (a)     the conspiracy described in the Information existed at or about the time

    18          alleged;

    19                  (b)     the defendant knowingly became a member of the conspiracy; and

    20                  (c)     the conspiracy described in the Information either substantially affected

    21          interstate commerce in goods or services or occurred within the flow of interstate

    22          commerce in goods and services.

    23                                POSSIBLE MAXIMUM SENTENCE
    24          6.      The defendant understands that the statutory maximum penalty which may be

    25   imposed against it upon conviction for a violation of Section One of the Sherman Antitrust Act is

    26   a fine in an amount equal to the greatest of:

    27   \\

    28   \\


         PLEA AGREEMENT                                   4
         CASE NO. CR 17-00249 EMC




                                                                                                        Exhibit 45
                                                                                                       Page 1025
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129826 Page 6
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 5 of 19




                        (a)    $100 million (15 U.S.C. § l);

     2                  (b)    twice the gross pecuniary gain the conspirators derived from the crime ( 18

     3          U.S.C. § 357l(c) and (d)); or

     4                  (c)    twice the gross pecuniary loss caused to the victims of the crime by the

     5          conspirators (18 U.S.C. § 3571(c) and (d)).
     6          7.      In addition, the defendant understands that:

     7                  (a)    pursuant to §8D1.2(a)(l) of the United States Sentencing Guidelines

     8          ("U.S.S.G.," " Sentencing Guidelines," or "Guidelines") or 18 U.S.C. § 356l(c)(l), the

     9          Court may impose a term of probation of at least one year, but not more than five years;

    10                  (b)     pursuant to U.S.S.G. §8B1.1 or 18 U.S.C. § 3563(b)(2) or§ 3663(a)(3),

    11          the Court may order it to pay restitution to the victims of the offense; and

    12                  (c)    pursuant to 18 U.S.C. § 30 l 3(a)(2)(B), the Court is required to order the

    13          defendant to pay a $400 special assessment upon conviction for the charged crime.

    14                                   SENTENCING GUIDELINES
    15          8.      The defendant understands that the Sentencing Guidelines are advisory, not

    16   mandatory, but that the Court must consider, in determining and imposing sentence, the

    17   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater

    18   punishment than the Manual in effect on the last date that the offense of conviction was

    19   committed, in which case the Court must consider the Guidelines Manual in effect on the last

    20   date that the offense of conviction was committed. The parties agree there is no ex post facto

    21   issue under the November l , 2016 Guidelines Manual. The Court must also consider the other

    22   factors set forth in 18 U.S.C. § 3553(a) in determining and imposing sentence. The defendant

    23   understands that the Court will make Guidelines determinations by applying a standard of

    24   preponderance of the evidence. The defendant understands that although the Court is not
    25   ultimately bound to impose a sentence within the applicable Guidelines range, its sentence must
    26   be reasonable based upon consideration of all relevant sentencing factors set forth in 18 U .S.C.

    27   § 3553(a). Pursuant to U.S.S.G. §1B1.8, the United States agrees that self-incriminating

    28   information that the defendant provides to the United States pursuant to this Plea Agreement will


         PLEA AGREEMENT                                   5
         CASE NO. CR 17-00249 EMC



                                                                                                        Exhibit 45
                                                                                                       Page 1026
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129827 Page 7
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 6 of 19




         not be used to increase the volume of affected commerce or charge period attributable to the

     2   defendant or in determining the defendant's applicable Guidelines range, except to the extent

     3   provided in U.S.S.G. §1B1.8(b).

     4                                   SENTENCING AGREEMENT
     5          9.      Pursuant to Fed. R. Crim. P. I l(c)(l)(C) and subject to the full, truthful, and

     6   continuing cooperation of the defendant and its "parent companies" and "related funds," as

     7   defined in Paragraph 13 of this Plea Agreement, the United States and the defendant agree that

     8   the appropriate disposition of this case is, and agree to recommend jointly that the Court impose,

     9   a sentence requiring the defendant to pay to the United States a criminal fine of $25 million

    l O payable in installments, as set forth below, without interest pursuant to 18 U.S.C.
    11   § 3612(f)(3)(A), or that Big Catch Cayman L.P. ("Cayman") pay to the United States a

    12   maximum of $81 .5 million only in the event of a Qualifying Transaction, as defined in

    13   Attachment A filed under seal and subject to the terms and conditions contained therein (which

    14   Attachment A imposes no additional obligations on defendant), and no order ofrestitution ("the

    15   recommended sentence"). The parties agree that there exists no aggravating or mitigating

    16   circumstance of a kind, or to a degree, not adequately taken into consideration by the U.S.

    17   Sentencing Commission in formulating the Sentencing Guidelines justifying a departure pursuan

    18   to U.S.S.G. §5K2.0. The parties agree not to seek at the sentencing hearing any sentence outside

    19   of the Guidelines range nor any Guidelines adjustment for any reason that is not set forth in this

    20   Plea Agreement. The parties further agree that the recommended sentence set forth in this Plea

    21   Agreement is reasonable.

    22                  (a)    The United States and the defendant agree to recommend, in the interest o

    23          justice pursuant to 18 U.S.C. § 3572(d)(l) and U.S.S.G. §8C3.2(b) and subject to

    24          Attachment A, that the above-referenced $25 million fine be paid in the following

    25          installments: within thirty (30) days of imposition of sentence - $2 million; at the one-

    26          year anniversary of imposition of sentence ("anniversary") - $2 million; at the two-year

    27          anniversary - $4 million; at the three-year anniversary - $4 million; at the four-year

    28          anniversary - $6 million; and at the five-year anniversary - $7 million; and except as


         PLEA AGREEMENT                                    6
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1027
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129828 Page 8
                                     of 20
              Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 7 of 19




     1        provided in Attachment A filed under seal, that the defendant may not prepay the

     2        remaining balance then-owing on the imposed criminal fine before the five-year

     3        anniversary.

     4               (b)     The defendant understands that the Court will order it to pay a $400

     5        special assessment, pursuant to 18 U.S.C. § 30 I 3(a)(2)(B), in addition to any fine

     6        imposed.

     7                (c)    In light of the civil cases filed against the defendant, including In re:

     8        Packaged Seafood Products Antitrust Litigation, (l 5-md-02670-JLS-MDD), in the

     9        United States District Court, Southern District of California, which potentially provide

    10        for a recovery of a multiple of actual damages, the recommended sentence does not

    11        include a restitution order for the offense charged in the Information.

    12                (d)    The United States may at its sole discretion recommend that the Court

    13        order a term of probation, with the condition that the defendant shall install an

    14        independent compliance monitor, at the defendant's expense, to fully implement and

    15        maintain an effective antitrust compliance program consistent with U.S.S.G. §8B2. l.

    16        The defendant may oppose the United States' recommendation of the imposition of a

    17        term of probation and the installation of a monitor. If the Court orders the installation of

    18        a monitor as a condition of probation, the defendant shall, within thirty (30) calendar day

    19        after the date of sentencing, recommend to the United States Department of Justice,

   20         Antitrust Division, a pool of three qualified monitor candidates and provide a description

   21         of each candidate's qualifications and credentials. The United States, in its sole

   22         discretion, shall either select one of the candidates nominated by the defendant to serve a

   23         the monitor or instruct the defendant to propose three additional candidates for selection

   24         pursuant to the process set forth above. The defendant shall install the monitor within

   25         sixty (60) days of the selection of the monitor by the United States. The monitor shall no

   26         be an employee or agent of the defendant and shall not hold any interest in, or have any

   27         relationship with, the defendant or its parent companies, related funds, directors, officers,

   28         employees, agents, or business partners. The monitor shall provide quarterly reports to


         PLEA AGREEMENT                                 7
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1028
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129829 Page 9
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 8 of 19




     1          the Probation Office regarding antitrust compliance. The parties understand that the

     2           Court's decision regarding the term and conditions of probation will not void this Plea

     3          Agreement, unless the Court rejects the recommendation for no order of restitution. If

     4          the Court rejects the recommendation for no order of restitution, the United States and th

     5          defendant agree that this Plea Agreement, except for subparagraph l 2(b) below, will be

     6          rendered void and the defendant will be free to withdraw its guilty plea as provided in

     7          subparagraph l 2(b).

     8                   (e)    The United States and the defendant jointly submit that this Plea

     9          Agreement, together with the record that will be created by the United States and the

    10          defendant at the plea and sentencing hearings, and the further disclosure described in

    11          Paragraph 11, will provide sufficient information concerning the defendant, the crime

    12          charged in this case, and the defendant's role in the crime to enable the meaningful

    13          exercise of sentencing authority by the Court under 18 U.S.C. § 3553. The United States

    14          and defendant agree to request jointly that the Court accept the defendant's guilty plea

    15          and impose sentence on an expedited schedule as early as the date of arraignment, based

    16          upon the record provided by the defendant and the United States, under the provisions of

    17          Fed. R. Crim. P. 32(c)(l)(A)(ii), U.S.S.G. §6Al.l, and Rule 32-l(b) of the Criminal

    18          Local Rules. The Court's denial of the request to impose sentence on an expedited

    19          schedule will not void this Plea Agreement.

    20           10.    The United States and the defendant agree that the applicable Guidelines fine

    21   range exceeds the criminal fine contained in the recommended sentence set out in Paragraph 9

    22   above. The parties agree to a reduction pursuant to U.S.S.G. §8C3.3(b), resulting in the agreed-

    23   upon recommended criminal fine of $25 million, due to the inability of the defendant to pay a

    24   greater fine without substantially jeopardizing its continued viability. Subject to the full ,

    25   truthful, and continuing cooperation of the defendant and its parent companies and related funds ,

    26   as defined in Paragraph 13 of this Plea Agreement, and prior to sentencing in this case, the

    27   United States agrees that it will make a motion, pursuant to U.S.S.G. §8C4.l , for a downward

    28   departure from the Guidelines fine range, resulting in the agreed-upon recommended criminal


         PLEA AGREEMENT                                     8
         CASE NO. CR 17-00249 EMC




                                                                                                           Exhibit 45
                                                                                                          Page 1029
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129830 Page 10
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 9 of 19




     1   fine ofup to $81.5 million, to be paid by Cayman only in the event of a Qualifying Transaction,

     2   as defined in Attachment A filed under seal and subject to the terms and conditions described

     3   therein, because of the defendant's and its parent companies' and related funds' substantial

     4   assistance in the government's investigation and prosecutions of violations of federal criminal

     5   law in the packaged seafood industry.

     6           11.    Subject to the full, truthful, and continuing cooperation of the defendant and its

     7   parent companies and related funds, as defined in Paragraph 13 of this Plea Agreement, and prior

     8   to sentencing in this case, the United States will fully advise the Court and the Probation Office

     9   of the fact, manner, and extent of the cooperation of the defendant and its parent companies and

    10   related funds, and their commitment to prospective cooperation with the United States'

    11   investigation and prosecutions, all material facts relating to the defendant's involvement in the

    12   charged offense, and all other relevant conduct.

    13           12.    The United States and the defendant understand that the Court retains complete

    14   discretion to accept or reject the recommended sentence provided for in Paragraph 9 of this Plea

    15   Agreement.

    16                  (a)    If the Court does not accept the recommended sentence, the United States

    17          and the defendant agree that this Plea Agreement, except for subparagraph 12(6) below,

    18          will be rendered void.

    19                  (b)    If the Court does not accept the recommended sentence, the defendant will

    20          be free to withdraw its guilty plea (Fed. R. Crim. P. l l(c)(5) and (d)). If the defendant

    21          withdraws its plea of guilty, this Plea Agreement, the guilty plea, and any statement made

    22          in the course of any proceedings under Fed. R. Crim. P. 11 regarding the guilty plea or

    23          this Plea Agreement or made in the course of plea discussions with an attorney for the

    24          government will not be admissible against the defendant in any criminal or civil

    25          proceeding, except as otherwise provided in Fed. R. Evid. 410. In addition, the defendan

    26          agrees that, if it withdraws its guilty plea pursuant to this subparagraph of this Plea
    27          Agreement, the statute of limitations period for any offense referred to in Paragraph 16 o

    28          this Plea Agreement will be tolled for the period between the date of signature of this


         PLEA AGREEMENT                                     9
         CASE NO. CR 17-00249 EMC




                                                                                                           Exhibit 45
                                                                                                          Page 1030
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129831 Page 11
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 10 of 19




                Plea Agreement and the date the defendant withdrew its guilty plea or for a period of

     2          sixty (60) days after the date of signature of this Plea Agreement, whichever period is

     3          greater.

     4                                   DEFENDANT'S COOPERATION
     5           13.       The defendant and its parent companies and related funds will cooperate fully and

     6   truthfully with the United States in the prosecution of this case, the current federal investigation

     7   of violations of federal antitrust and related criminal laws involving the production and sale of

     8   packaged seafood in the United States, any federal investigation resulting therefrom, and any

     9   litigation or other proceedings arising or resulting from any such investigation to which the

    10   United States is a party (collectively "Federal Proceeding"). Federal Proceeding includes, but is

    11   not limited to, an investigation, prosecution, litigation, or other proceeding regarding obstruction

    12   of, the making of a false statement or declaration in, the commission of perjury or subornation of

    13   perjury in, the commission of contempt in, or conspiracy to commit such offenses in, a Federal

    14   Proceeding. For purposes of this Plea Agreement, the defendant's "parent companies" are:

    15   (1) Lion Capital LLP; (2) Lion Capital (Americas) Inc.; (3) Bumble Bee Parent, Inc.; (4) Bumble

    16   Bee Holdings, Inc.; (5) Big Catch Cayman L.P.; and (6) Lion/Latimer GP II (Guernsey) Limited.

    17   For purposes of this Plea Agreement, the defendant's "related funds" are : (I) Lion Capital III GP

    18   Ltd; (2) Lion Capital Fund III LP; (3) Lion Capital Fund Ill (USD) LP; (4) Lion Capital Fund III

    19   SBS LP; (5) Lion Capital Fund III SBS (USD) LP; (6) Lion Capital Carry III L.P.; (7) Lion

    20   Capital (Guernsey) III Limited; (8) Lion/Big Catch Cayman Ltd.; (9) Bumble Bee Holdco SCA;

    21   (10) Bumble Bee Foods S.a.r.L.; (11) Clover Leaf Seafood S.a.r.L.; (12) Bumble Bee GP

    22   S.a.r.L.; (13) Lion/Big Catch Coinvestors 1 LP; and (14) Lion Capital General Partner LLP. The

    23   full, truthful, and continuing cooperation of the defendant and its parent companies and related

    24   funds will include but not be limited to:

    25                     (a)    producing to the United States all documents, information, and other

    26          materials, wherever located, not protected under the attorney-client privilege or the work-

    27          product doctrine, in the possession, custody, or control of the defendant and its parent

    28   \\


         PLEA AGREEMENT                                     10
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1031
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129832 Page 12
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 11 of 19




                companies and related funds, that are requested by the United States in connection with

     2          any Federal Proceeding; and

     3                  (b)     using their best efforts to secure the full, truthful, and continuing

     4          cooperation of the current individual members of defendant's parent companies who are

     5          listed in Paragraph 1 of Attachment B filed under seal and the current directors, officers,

     6          and employees of the defendant and of its parent companies as may be requested by the

     7          United States. Such efforts will include, but not be limited to, making these persons

     8          available in the United States at the defendant's expense for interviews and the provision

     9          of testimony in grand jury, trial, and other judicial proceedings in connection with any

    10          Federal Proceeding. For purposes of this Plea Agreement, "current directors, officers,

    11          and employees of the defendant and of its parent companies" are individuals who are

    12          directors, officers, or employees of the defendant or of its parent companies as of the date

    13          of signature of this Plea Agreement. For purposes of this Plea Agreement, "current

    14          individual members of the defendant's parent companies" are the individuals listed in

    15          Paragraph 1 of Attachment B filed under seal.

    I6   This subparagraph I 3(b) does not apply to: Walter Scott Cameron and Kenneth Worsham (who

    17   have entered into separate plea agreements with the United States); the individuals listed in

    18   Paragraph 2 of Attachment B filed under seal, regardless of their employment status; any former

    19   director, officer, or employee of the defendant or of its parent companies; any current or former

    20   member, director, officer, or employee of defendant's related funds; or any former individual

    21   member or current or former corporate member of defendant's parent companies.

    22           14.    The full, truthful, and continuing cooperation of the individuals listed in

    23   Paragraph 1 of Attachment B filed under seal and the current directors, officers, and employees

    24   of the defendant and of its parent companies will be subject to the procedures and protections of

    25   this paragraph, and will include, but not be limited to:

    26                  (a)     producing in the United States all documents, including claimed personal

    27          documents, and other materials, wherever located, not protected under the attorney-client

    28   \\


         PLEA AGREEMENT                                     11
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1032
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129833 Page 13
                                     of 20
               Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 12 of 19




                privilege or the work-product doctrine, that are requested by attorneys and agents of the

     2          United States in connection with any Federal Proceeding;

     3                  (b)    making himself or herself available for interviews in the United States, not

     4          at the expense of the United States, upon the request of attorneys and agents of the Unite

     5          States in connection with any Federal Proceeding;

     6                  (c)    responding fully and truthfully to all inquiries of the United States in

     7          connection with any Federal Proceeding, without falsely implicating any person or

     8          intentionally withholding any information, subject to the penalties of making a false

     9          statement or declaration ( I 8 U.S.C. §§ I 001, 1623), obstruction of justice (18 U.S.C.

    10          § 1503, et seq.), or conspiracy to commit such offenses;

    11                  (d)    otherwise voluntarily providing the United States with any material or

    12          information not requested in (a) - (c) of this paragraph and not protected under the

    13          attorney-client privilege or work-product doctrine that he or she may have that is related

    14          to any Federal Proceeding;

    15                  (e)     when called upon to do so by the United States in connection with any

    16          Federal Proceeding, testifying in grand jury, trial, and other judicial proceedings in the

    17          United States fully, truthfully, and under oath, subject to the penalties of perjury (18

    18          U.S.C. § 1621), making a false statement or declaration in grand jury or court

    19          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

    20          justice (18 U.S.C. § 1503, et seq.); and

    21                  (f)    agreeing that, if the agreement not to prosecute him or her in this Plea

    22          Agreement is rendered void under subparagraph 16(c), the statute of limitations period

    23          for any Relevant Offense, as defined in subparagraph 16(a), will be tolled as to him or he

    24          for the period between the date of signature of this Plea Agreement and six (6) months

    25          after the date that the United States gave notice of its intent to void its obligations to that

    26          person under this Plea Agreement.

    27   This Paragraph 14 does not apply to: Walter Scott Cameron and Kenneth Worsham (who have

    28   entered into separate plea agreements with the United States); the individuals listed in Paragraph


         PLEA AGREEMENT                                     12
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1033
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129834 Page 14
                                     of 20
               Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 13 of 19




         2 of Attachment B filed under seal, regardless of their employment status; any former director,

     2   officer, or employee of the defendant or of its parent companies; any current or former member,
     3   director, officer, or employee of defendant's related funds; or any former individual member or

     4   current or former corporate member of defendant's parent companies.

     5                                   GOVERNMENT'S AGREEMENT
     6          15.       Subject to the full, truthful, and continuing cooperation of the defendant and its

     7   parent companies and related funds, as defined in Paragraph 13 of this Plea Agreement, and upo

     8   the Court's acceptance of the guilty plea called for by this Plea Agreement and the imposition of

     9   the recommended sentence, the United States agrees that it will not bring further criminal

    IO   charges against the defendant or its parent companies or related funds for any act or offense

    11   committed before the date of signature of this Plea Agreement that was undertaken in furtheranc

    12   of an antitrust conspiracy involving the production or sale of packaged seafood in the United
    13   States ("Relevant Offense"). The nonprosecution terms of this paragraph do not apply to (a) any

    14   acts of subornation of perjury (18 U.S.C. § 1622), making a false statement (18 U.S.C. § 1001),

    15   obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

    16   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

    17   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

    18          16.       The United States also agrees to the following:

    19                    (a)    Upon the Court's acceptance of the guilty plea called for by this Plea

    20          Agreement and the imposition of the recommended sentence and subject to the

    21          exceptions noted in subparagraph l6(c), the United States agrees that it will not bring

    22          criminal charges against the individuals listed in Paragraph 1 of Attachment B filed under

    23          seal or any current director, officer, or employee of the defendant or of its parent

    24          companies for any act or offense committed before the date of signature of this Plea

    25          Agreement and while that person was acting as a member, director, officer, or employee

    26          of the defendant or of its parent companies that was undertaken in furtherance of an

    27          antitrust conspiracy involving the production or sale of packaged seafood in the United

    28          States;


         PLEA AGREEMENT                                      13
         CASE NO. CR 17-00249 EMC




                                                                                                           Exhibit 45
                                                                                                          Page 1034
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129835 Page 15
                                     of 20
              Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 14 of 19




                     (b)       Should the United States determine that the individuals listed in Paragraph

     2        1 of Attachment B filed under seal or any current director, officer, or employee of the

     3        defendant or of its parent companies may have information relevant to any Federal

     4        Proceeding, the United States may request that person's cooperation under the terms of

     5        this Plea Agreement by written request delivered to counsel for the individual (with a

     6        copy to the undersigned counsel for the defendant) or, if the individual is not known by

     7        the United States to be represented, to the undersigned counsel for the defendant;

     8               (c)       If any person requested to provide cooperation under subparagraph l 6(b)
     9        fails to comply fully with his or her obligations under Paragraph 14, then the terms of this

    10        Plea Agreement as they pertain to that person and the agreement not to prosecute that

    11        person granted in this Plea Agreement will be rendered void, and the United States may

    12        prosecute such person criminally for any federal crime of which the United States has

    13        knowledge, including, but not limited to any Relevant Offense;

    14               (d)       Except as provided in subparagraph l 6(e), information provided by a

    15        person described in subparagraph I 6(b) to the United States under the terms of this Plea

    16        Agreement pertaining to any Relevant Offense, or any information directly or indirectly

    17        derived from that information, may not be used against that person in a criminal case,

    18        except in a prosecution for perjury or subornation of perjury (18 U .S.C. §§ 1621-22),

    19        making a false statement or declaration ( 18 U .S.C. §§ l 001, 1623), obstruction of justice

    20        (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit

    21        such offenses;

    22               (e)       If any person who provides information to the United States under this

    23        Plea Agreement fails to comply fully with his or her obligations under Paragraph 14 of

    24        this Plea Agreement, the agreement in subparagraph 16(d) not to use that information or

    25        any information directly or indirectly derived from it against that person in a criminal

    26        case will be rendered void;

    27               (f)       The nonprosecution terms of this paragraph do not apply to civil matters

    28        of any kind; any violation of the federal tax or securities laws or conspiracy to commit


         PLEA AGREEMENT                                  14
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1035
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129836 Page 16
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 15 of 19




                such offenses; any crime of violence; or perjury or subornation of perjury (18 U.S.C.

     2          §§ I 621-22), making a false statement or declaration ( 18 U .S.C. §§ I 00 I, 1623),

     3          obstruction of justice (I 8 U.S.C. § I 503, et seq.), contempt (18 U.S.C. §§ 401-402), or

     4          conspiracy to commit such offenses;

     5                  (g)     Documents provided under subparagraphs 13(a) and 14(a) will be deemed

     6          responsive to outstanding grand jury subpoenas issued to the defendant or its parent

     7          companies or related funds; and

     8                  (h)     The nonprosecution terms of this Plea Agreement do not apply to Walter

     9          Scott Cameron and Kenneth Worsham (who have entered into separate plea agreements

    10          with the United States); the individuals listed in Paragraph 2 of Attachment B filed under

    11          seal, regardless of their employment status; any former director, officer, or employee of

    12          the defendant or of its parent companies; any current or former member, director, officer,

    13          or employee of defendant's related funds; or any former individual member or current or

    14          former corporate member of defendant's parent companies.

    15           17.    The United States agrees that when any person travels to the United States for

    16   interviews, grand jury appearances, or court appearances pursuant to this Plea Agreement, or for

    17   meetings with counsel in preparation therefor, the United States will take no action, based upon

    18   any Relevant Offense, to subject such person to arrest, detention, or service of process, or to

    19   prevent such person from departing the United States. This paragraph does not apply to an

    20   individual's commission of perjury or subornation of perjury (18 U.S.C. §§ 1621-22), making a

    21   false statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C.

    22   § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit such offenses.

    23           I 8.   The defendant understands that it may be subject to suspension or debarment

    24   action by state or federal agencies other than the United States Department of Justice, Antitrust

    25   Division, based upon the conviction resulting from this Plea Agreement, and that this Plea

    26   Agreement in no way controls what action, if any, other agencies may take. However, the

    27   Antitrust Division agrees that, if requested, it will advise the appropriate officials of any

    28   governmental agency considering such action of the fact, manner, and extent of the cooperation


         PLEA AGREEMENT                                     15
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1036
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129837 Page 17
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 16 of 19




         of the defendant and its parent companies and related funds as a matter for that agency to

     2   consider before determining what action, if any, to take. The defendant nevertheless affirms that

     3   it wants to plead guilty regardless of any suspension or debarment consequences of its plea.

     4                                 REPRESENTATION BY COUNSEL
     5           19.    The defendant has been represented by counsel and is fully satisfied that its

     6   attorneys have provided competent legal representation. The defendant has thoroughly reviewed

     7   this Plea Agreement and acknowledges that counsel has advised it of the nature of the charge,

     8   any possible defenses to the charge, and the nature and range of possible sentences.

     9                                          VOLUNTARY PLEA
    10          20.     The defendant's decision to enter into this Plea Agreement and to tender a plea of

    11   guilty is freely and voluntarily made and is not the result of force, threats, assurances, promises,

    12   or representations other than the representations contained in this Plea Agreement and

    13   Attachments A and B. The United States has made no promises or representations to the

    14   defendant as to whether the Court will accept or reject the recommendations contained within

    15   this Plea Agreement.

    16                               VIOLATION OF PLEA AGREEMENT
    17          21.     The defendant agrees that, should the United States determine in good faith,

    18   during the period that any Federal Proceeding is pending, that the defendant or its parent

    19   companies or related funds have failed to provide full, truthful, and continuing cooperation, as

    20   defined in Paragraph 13 of this Plea Agreement, or have otherwise violated any provision of this

    21   Plea Agreement, except for the conditions of probation (if imposed), via lations of which are

    22   subject to 18 U.S.C. § 3565, the United States will notify counsel for the defendant in writing by

    23   personal or overnight delivery, email, or facsimile transmission and may also notify counsel by

    24   telephone of its intention to void any of its obligations under this Plea Agreement (except its

    25   obligations under this paragraph), and the defendant and its parent companies and related funds

    26   will be subject to prosecution for any federal crime of which the United States has knowledge

    27   including, but not limited to, the substantive offenses relating to the investigation resulting in this

    28   Plea Agreement. The defendant may seek Court review of any determination made by the


         PLEA AGREEMENT                                     16
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1037
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129838 Page 18
                                     of 20
                Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 17 of 19




         United States under this paragraph to void any of its obligations under this Plea Agreement. The

     2   defendant agrees that, in the event that the United States is released from its obligations under
     3   this Plea Agreement and brings criminal charges against the defendant or its parent companies or

     4   related funds for any offense referred to in Paragraph 15 of this Plea Agreement, the statute of

     5   limitations period for such offense will be tolled for the period between the date of signature of

     6   this Plea Agreement and six (6) months after the date the United States gave notice of its intent

     7   to void its obligations under this Plea Agreement.

     8          22.     The defendant understands and agrees that in any further prosecution

     9   of it or its parent companies or related funds resulting from the release of the United States from
    10   its obligations under this Plea Agreement because of the defendant's or its parent companies' or

    II   related funds' violation of this Plea Agreement, any documents, statements, information,

    12   testimony, or evidence provided by it; its parent companies or related funds; the individuals
    13   listed in Paragraph I of Attachment B filed under seal; or its or its parent companies' current

    14   directors, officers, or employees, including the stipulated factual basis in Paragraph 4 of this

    15   Agreement, to attorneys or agents of the United States, federal grand juries, or courts, and any
    I6   leads derived therefrom, may be used against it or its parent companies or related funds. In

    17   addition, the defendant unconditionally waives its right to challenge the use of such evidence in

    I8   any such further prosecution, notwithstanding the protections of Fed. R. Evid. 4 I 0.

    19                                   ENTIRETY OF AGREEMENT
    20          23.     This Plea Agreement and Attachments A and B constitute the entire agreement

    21   between the United States and the defendant concerning the disposition of the criminal charge in

    22   this case. This Plea Agreement cannot be modified except in writing, signed by the United

    23   States and the defendant.

    24          24.     The undersigned is authorized to enter this Plea Agreement on behalf of the

    25   defendant as evidenced by the Resolution of the Board of Directors of the defendant attached to,

    26   and incorporated by reference in, this Plea Agreement.

    27   \\

    28   \\


         PLEA AGREEMENT                                     17
         CASE NO. CR 17-00249 EMC




                                                                                                             Exhibit 45
                                                                                                            Page 1038
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129839 Page 19
                                     of 20
                  Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 18 of 19




                  25.     The undersigned attorneys for the United States have been authorized

     2   by the Attorney General of the United States to enter this Plea Agreement on behalf of the

     3   United States.

     4            26.     A facsimile or PDF signature will be deemed an original signature for the purpose

     5   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

     6   executing this Plea Agreement.

     7                                                          Respectfully submitted,

     8
     9   BY: _ _ _ _ _ _ _ _ _ _ _ __                      BY:
            Jill Irvin                             Leslie A. Wulff
    IO
            Senior Vice President and General Counsel                Manish Kumar
    11      Bumble Bee Foods, LLC                                    Ann Cho Lucas
                                                                     Trial Attorneys
    12                                                               United States Department of Justice
                                                                     Antitrust Division
    13
    14   Dated_ :                                               Dated:

    15
    16   BY:_ _ _ _ _ _ _ _ _ _ _ __
           Richard G. Parker
    17     Mark A. Racanelli
           Steven J. Olson
    18
           O' Melveny & Myers LLP
    19     Counsel forBumble Bee Foods, LLC

    20   Dated:
    21

    22

    23

    24

    25

    26

    27

    28

         PLEA AGREEMENT                                    18
         CASE NO. CR 17-00249 EMC




                                                                                                            Exhibit 45
                                                                                                           Page 1039
Case 3:15-md-02670-JLS-MDD Document 1973-47 Filed 09/19/19 PageID.129840 Page 20
                                     of 20
                  Case 3:17-cr-00249-EMC Document 32 Filed 08/02/17 Page 19 of 19




                  25 .    The undersigned attorneys for the United States have been authorized
     2   by the Attorney General of the United States to enter this Plea Agreement on behalf of the
     3   United States.
     4            26.     A facsimile or PDF signature will be deemed an original signature for the purpose
     5   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of
     6   executing this Plea Agreement.
     7                                                          Respectfully submitted,
     8
         BY:
     9                                                          BY:
                               Jill Irvin                          Leslie A. Wulff
    10
               Senior ice President and General Counsel            Manish Kumar
    II         Bumble Bee Foods, LLC                               Ann Cho Lucas
                                                                   Trial Attorneys
    12                                                             United States Department of Justice
                                                                   Antitrust Division
    13
    \4   Dated:                                                 Dated:

    15
    16   BY: - - - - - - - - - - - - -
           Richard G. Parker
    17     Mark A. Racanelli
    18
           Steven J. Olson
           O'Melveny & Myers LLP
    19     Counsel for Bumb Bee Foods, LLC
   20    Dated:           8/2/17
   21
   22
   23

   24
   25
   26
   27
   28

         PLEA AGREEMENT                                    18
         CASE NO. CR 17-00249 EMC




                                                                                                          Exhibit 45
                                                                                                         Page 1040
